Pee CueiaM.
We beld at tbe last term in tbis case, ante, 91, tbat tbe defendants’ tax deed was void for want of sufficient description, and tbat tbe statute upon wbicb tbe defendants stressfully rely, O. S., 8034, applies only to valid tax deeds and bas no reference to deeds tbat are void. Ex rdhilo mhil fit is one maxim tbat permits of no exception; it is as constant as it is self-evident. Chemical Co. v. Turner, 190 N. C., 471, 130 S. E., 154.
Tbe ease bas been tried in accordance with our former opinion, bence tbe verdict and judgment will be upheld.
No error.